EXHIBIT 10.10


 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made between Alexandria
Real Estate Equities, Inc. (the “Company”) and Dean Shigenaga (“Employee”),
effective as of January 1, 2007 (the “Effective Date”).

 

RECITALS

 

Whereas, Employee is currently employed by the Company as its Chief Financial
Officer (“CFO”), pursuant to an offer letter agreement dated December 5, 2000
(the “Offer Letter”); and

 

Whereas, the Company desires to continue to employ Employee as a Senior Vice
President and its CFO, and Employee is willing to continue such employment by
the Company, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

Now, Therefore, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

SECTION 1.        POSITION; DUTIES; LOCATION.

 

Employee agrees to be employed by and to serve the Company as a Senior Vice
President and CFO, and the Company agrees to employ and retain Employee in such
capacity. In addition, Employee agrees to serve in such capacities for the
Company’s subsidiaries, and in such additional capacities consistent with
Employee’s current position as a senior executive of the Company, as may be
determined by the Board of Directors of the Company (the “Board”). Employee
shall devote such of his business time, energy, and skill to the affairs of the
Company and its subsidiaries as shall be necessary to perform the duties of such
positions. Notwithstanding the foregoing, and subject to any written policies of
the Company, nothing in this Agreement shall preclude Employee from (i) engaging
in charitable and community affairs and not-for-profit activities, so long as
they are consistent with his duties and responsibilities under this Agreement;
(ii) managing his personal investments; (iii) serving on the boards of directors
of non-profit companies; and (iv) serving on the boards of directors of other
for-profit companies; provided, however, that, prior to accepting a position on
any such for-profit board of directors, Employee shall obtain the approval of
the Board (or, if applicable, the appropriate committee thereof), which shall
not be unreasonably withheld; and provided, further, however, that Employee
shall submit to the Board (or the appropriate committee thereof) a list of any
for-profit boards of directors on which Employee is serving as of the Effective
Date of this Agreement. Employee shall report to the Company’s Chief Executive
Officer. Employee shall be based in Los Angeles, except for required travel on
the Company’s business.

 

--------------------------------------------------------------------------------


 

SECTION 2.        COMPENSATION AND OTHER BENEFITS.

 

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2. Employee authorizes the Company to deduct and
withhold from all compensation to be paid to Employee any and all sums required
to be deducted or withheld by the Company pursuant to the provisions of any
federal, state, or local law, regulation, ruling, or ordinance, including, but
not limited to, income tax withholding and payroll taxes.

 

2.1                               Base Salary. Subject to the terms and
conditions set forth herein, the Company agrees to pay Employee a base salary at
the rate of $275,000 per year, less standard payroll deductions and
withholdings, payable on the Company’s regular payroll schedule (the “Base
Salary”). Employee’s Base Salary shall be reviewed no less frequently than on
each anniversary of the Effective Date by the Board (or such committee as may be
appointed by the Board for such purpose). The Base Salary payable to Employee
shall be increased on each such anniversary date (and such other times as the
Board or a committee of the Board may deem appropriate) to an amount determined
by the Board (or a committee of the Board). Each such new Base Salary shall
become the base for each successive annual increase; provided, however, that
such increase, at a minimum, shall be equal to the cumulative cost-of-living
increment as reported in the “Consumer Price Index, Los Angeles, California, All
Items,” published by the U.S. Department of Labor (using January 1, 2007 as the
base date for comparison). Any increase in Base Salary or other compensation
shall in no way limit or reduce any other obligations of the Company hereunder
and, once established at an increased specified rate, Employee’s Base Salary
shall not be reduced unless Employee otherwise agrees in writing.

 

2.2                               Bonus. Employee shall be eligible to receive a
bonus for each fiscal year of the Company in an amount to be determined in the
sole discretion of the Board (or a committee of the Board) based upon its
evaluation of Employee’s performance and the performance of the Company during
such year and such other factors and conditions as the Board (or a committee of
the Board) deems relevant. Any such bonus shall be payable within 185 days after
the end of the Company’s fiscal year to which such bonus relates (the “Bonus
Year”); provided that, in the event that Employee terminates employment with the
Company for any reason other than a termination by the Company for Cause, after
the end of the Bonus Year and prior to the date when such bonuses are paid by
the Company to senior executives, then Employee shall receive the same bonus
that would have been awarded to Employee in the absence of such termination and
it shall be paid to Employee at the same time that bonuses are paid by the
Company to other senior executives.

 

2.3                               Restricted Stock; Options. Effective as of the
date of approval by the Compensation Committee of the Board (the “Compensation
Committee”), Employee shall be granted 1,000 shares (the “Signing Bonus Shares”)
of restricted Company stock, as a signing bonus in recognition of, among other
things, Employee’s performance during Employee’s previous period of employment,
which shares shall vest in two equal annual increments as follows, provided that
Employee remains employed at the Company on the applicable vesting date:  500
shares shall vest on May 31, 2008, and 500 shares shall vest on May 31, 2009.
Employee shall also be eligible for additional equity awards from time to time
as shall be determined by the Compensation Committee in its sole discretion, and
subject to such vesting, exercisability, and other provisions as the
Compensation Committee may determine in its discretion, after reviewing the
performance of both Employee and the Company. Any new equity awards and any
equity awards that Employee has already been granted by the Company prior to the
execution of this Agreement shall be governed in all respects by the terms of
the applicable stock option or restricted stock agreements, grant notice and
plan documents. This Agreement does not

 

--------------------------------------------------------------------------------


 

alter or affect any equity awards previously granted to Employee by the Company
(whether in the form of stock options or shares of restricted stock), except as
specifically provided in Sections 3.4(b) and 3.7(b) hereof.

 

2.4                               Vacation. Employee shall be entitled to accrue
and use paid vacation in accordance with the terms of the Company’s vacation
policy and practices.

 

2.5                               Other Benefits. Employee shall be eligible to
participate in such of the Company’s benefit and deferred compensation plans as
may be made available to executive officers of the Company, including, without
limitation, the Company’s stock incentive plans, annual incentive compensation
plans, profit sharing/pension plans, deferred compensation plans, annual
physical examinations, dental plans, vision plans, sick pay, medical plans,
personal catastrophe and accidental death insurance plans, financial planning,
automobile arrangements, retirement plans and supplementary executive retirement
plans, if any. For purposes of establishing the length of service under any
benefit plans or programs of the Company, Employee’s employment with the Company
shall be deemed to have commenced on December 27, 2000.

 

2.6                               Reimbursement for Expenses.  The Company shall
reimburse Employee for all reasonable out-of-pocket business expenses
(including, but not limited to, business entertainment expenses) incurred by
Employee for the purpose of and in connection with the performance of his
services pursuant to this Agreement. Employee shall be entitled to such
reimbursement upon the presentation by Employee to the Company of vouchers or
other statements itemizing such expenses in reasonable detail consistent with
the Company’s policies. In addition, Employee shall be entitled to reimbursement
for: (i) dues and membership fees in professional organizations and industry
associations in which Employee is currently a member or becomes a member; and
(ii) appropriate industry seminars and mandatory continuing education.

 

SECTION 3.        TERMINATION; SEVERANCE.

 

3.1                               Termination. Employee is employed at-will,
meaning that either the Company or Employee may terminate Employee’s employment
at any time, with or without Cause, subject to the terms and conditions set
forth herein.

 

3.2                               Compensation and Benefits Upon Termination.
Upon the termination of Employee’s employment for any reason, the Company shall
pay Employee all of Employee’s accrued and unused vacation and unpaid Base
Salary earned through Employee’s last day of employment (the “Separation Date”).

 

3.3                               Termination For Cause. The Company shall be
entitled to terminate this Agreement for Cause (as defined herein) immediately
upon written notice to Employee, which notice shall specify the reason for and
the effective date of such termination. In that event, the Company shall pay
Employee the compensation set forth in Section 3.2 of this Agreement, and
Employee shall not be entitled to any further compensation from the Company,
including severance benefits.

 

3.4                               Termination Without Cause. The Company shall
be entitled to terminate Employee’s employment without Cause (as defined herein)
immediately upon written notice to Employee. In that event, the Employee shall
receive the following severance benefits:

 

--------------------------------------------------------------------------------


 

(a)                                  Salary Continuation. The Company shall pay
Employee severance in the form of continuation of Base Salary for a period of
one (1) year following the Separation Date, less standard payroll deductions and
withholdings. The Company’s obligation to provide, or continue to provide, such
severance payments will cease immediately and in full in the event that you
materially breach any of your continuing obligations to the Company (including,
but not limited to, any continuing obligations under this Agreement or the
Proprietary Information Agreement (as defined in Section 4.1)).

 

(b)                                  Accelerated Vesting. The Company shall
accelerate the vesting of any equity awards previously granted to Employee by
the Company (whether in the form of stock options or shares of restricted stock)
such that the shares that would have vested in the one (1) year period following
the Separation Date, had Employee’s employment not been terminated, shall be
deemed vested as of the Separation Date; provided, however, that if Employee’s
employment is terminated without Cause following a Change in Control, the
Company shall accelerate the vesting of any equity awards previously granted to
Employee by the Company such that all of the unvested shares shall be deemed
vested as of the Separation Date.

 

(c)                                  Bonus. The Company shall pay Employee a
bonus for the year in which the Separation Date occurs in the amount that
Employee earned for the previous year, if any.

 

(d)                                  Restricted Stock Grants. The Company shall
grant to Employee, fully vested, the pro rata amount of:  (1) any annual
performance-based grants of restricted stock that may have been determined by
the Compensation Committee for the Company’s fiscal year prior to the fiscal
year in which the Separation Date occurs but which have not yet been made to
Employee as of the Separation Date; or (2) in the event that such annual
performance-based grants have not yet been determined for the Company’s fiscal
year prior to the fiscal year in which the Separation Date occurs, the average
of the amounts of any such grants that Employee received during the preceding
two fiscal years. In either event, the proration shall be based on the number of
months of completed service during the fiscal year of termination divided by
twelve (12).

 

3.5                               Termination Upon Death or Disability. The
Agreement shall terminate immediately upon Employee’s death or Disability (as
defined herein). In that event, the Company shall provide Employee with the
compensation set forth in Section 3.2 of this Agreement, as well as the
severance benefits set forth in Sections 3.4(a) and (b); provided that the full
acceleration of vesting provided for a termination without Cause following a
Change in Control shall not apply in the event of a termination for death or
Disability.

 

3.6                               Resignation. Employee shall be entitled to
resign at any time upon written notice to the Company thirty (30) days prior to
the effective date of such resignation, which shall be specified in Employee’s
notice of resignation. Unless Employee’s resignation is for Good Reason
following a Change in Control, upon Employee’s resignation, the Company shall
pay Employee the compensation set forth in Section 3.2 of this Agreement, and
Employee shall not be entitled to any further compensation from the Company,
including severance benefits.

 

3.7                               Resignation For Good Reason Following A Change
In Control. Employee shall be entitled to terminate this Agreement for Good
Reason following a Change in Control (as defined in Section 3.9(c)). In that
event, the Employee shall receive the following severance benefits:

 

(a)                                  Salary Continuation. The Company shall pay
Employee severance in the form of continuation of Base Salary for a period of
one (1) year following the Separation Date, less standard payroll deductions and
withholdings.

 

--------------------------------------------------------------------------------


 

The Company’s obligation to provide, or continue to provide, such severance
payments will cease immediately and in full in the event that you materially
breach any of your continuing obligations to the Company (including, but not
limited to, any continuing obligations under this Agreement or the Proprietary
Information Agreement).

 

(b)                                  Accelerated Vesting. The Company shall
accelerate the vesting of any equity awards previously granted to Employee by
the Company (whether in the form of stock options or shares of restricted stock)
such that all of the unvested shares shall be deemed vested as of the Separation
Date.

 

(c)                                  Bonus. The Company shall pay Employee a
bonus for the year in which the Separation Date occurs in the amount that
Employee earned for the previous year, if any.

 

(d)                                  Restricted Stock Grants. The Company shall
grant to Employee, fully vested, the pro rata amount of:  (1) any annual
performance-based grants of restricted stock that may have been determined by
the Compensation Committee for the Company’s fiscal year prior to the fiscal
year in which the Separation Date occurs but which have not yet been made to
Employee as of the Separation Date; or (2) in the event that such annual
performance-based grants have not yet been determined for the Company’s fiscal
year prior to the fiscal year in which the Separation Date occurs, the average
of the amounts of any such grants that Employee received during the preceding
two fiscal years. In either event, the proration shall be based on the number of
months of completed service during the fiscal year of termination divided by
twelve (12).

 

3.8                               Release. As a condition to receipt of any
severance benefits under this Agreement, Employee shall be required to provide
the Company with an effective general release of any and all known and unknown
claims against the Company and its officers, directors, employees, shareholders,
parents, subsidiaries, successors, agents, and affiliates, substantially in the
form attached hereto as Exhibit A.

 

3.9                               Definitions. For purposes of this Agreement,
the following definitions shall apply:

 

(a)                                  Disability. The term “disability” shall
mean a physical or mental disability that renders Employee unable to perform one
or more of the essential functions of his job, as determined by the Board, for a
period of 180 days during any 365 day period.

 

(b)                                  Cause. For purposes of this Agreement,
“Cause” shall mean (1) Employee’s conviction of any felony involving moral
turpitude, fraud or dishonesty; (2) Employee’s persistent unsatisfactory
performance of job duties; or (3) Employee’s material violation or breach of any
Company policy or statutory, fiduciary, or contractual duty to the Company,
provided that in the event that the Cause described above is reasonably
susceptible of being cured, the Company shall provide notice to the Employee
describing the nature of such Cause and the Employee shall thereafter have
fifteen (15) days to cure.

 

(c)                                  Good Reason Following A Change In Control.
Following a Change in Control (as defined in Section 3.9(d) below), “Good
Reason” shall mean, without the Employee’s express written consent, the
occurrence of any of the following circumstances, which breach is not fully
corrected within thirty (30) days after written notice thereof specifying the
nature of such breach has been delivered to the Company: (1) the assignment to
the Employee of any duties inconsistent with the

 

--------------------------------------------------------------------------------


 

position in the Company that the Employee held immediately prior to the Change
in Control, or an adverse alteration in the nature or status of the Employee’s
responsibilities from those in effect immediately prior to such change; (2) a
reduction by the Company in the Employee’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time; (3) the
relocation of the Employee’s offices to a location outside the greater Los
Angeles metropolitan area (or, if different, the metropolitan area in which such
offices are located immediately prior to the Change in Control), or requiring
Employee to travel on Company business to an extent not substantially consistent
with Employee’s business travel obligations immediately prior to the Change in
Control; (4) the failure by the Company to pay the Employee any portion of his
current compensation except pursuant to an across-the-board compensation
deferral similarly affecting all the Employees of the Company and all the
Employees of any entity whose actions resulted in a Change in Control, or to pay
Employee any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days of the date
such compensation is due; (5) the failure by the Company to continue in effect
any compensation plan in which the Employee participates immediately prior to
the Change in Control which is material to the Employee’s total compensation,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue Employee’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of participation relative to other
participants, as existed at the time of the Change in Control; (6) the failure
by the Company to continue to provide Employee with benefits substantially
similar to those under any of the Company’s directors and officers liability
insurance, life insurance, medical, health and accident, or disability plans in
which the Employee was participating at the time of the Change in Control, or
the failure by the Company to provide the Employee with the number of paid
vacation days to which he is entitled in accordance with the Company’s normal
vacation policy in effect at the time of the Change in Control; or (7) the
failure of the Company to obtain a satisfactory agreement from any successor to
assume and agree to perform this Agreement.

 

(d)                                  Change in Control. A “Change in Control”
shall be deemed to have occurred if:

 

(i)                                    any Person, as such term is used in
section 3(a)(9) of the Securities Exchange Act of 1934, as amended from time to
time (the “Exchange Act”), as modified and used in sections 13(d) and 14(d)
thereof, except that such term shall not include (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) a Company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, or (E) a person or group as used in Rule 13d-1(b) under the
Exchange Act, that is or becomes the Beneficial Owner, as such term is defined
in Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company or its affiliates other than
in connection with the acquisition by the Company or its affiliates of a
business) representing twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding securities; or

 

(ii)                                the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for

 

--------------------------------------------------------------------------------


 

election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

(iii)                            there is consummated a merger or consolidation
of the Company with any other Company, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least seventy-five
percent (75%) of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(iv)                               the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least seventy-five (75%) of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

3.10                        No Offset. Employee shall not be required to
mitigate damages under this Agreement by seeking other comparable employment or
otherwise, nor shall Employee’s entitlement to any severance benefit hereunder
be offset by any earned income Employee may receive from employment or
consulting with a third party after his employment with the Company.

 

3.11                        Deferred Compensation. In the event that the Company
determines that any payments hereunder (including but not limited to any
severance benefits under Sections 3.4 (Termination Without Cause), 3.5
(Termination Upon Death or Disability) or 3.7 (Resignation for Good Reason
Following A Change in Control)) fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986 as amended (the
“Code”) as a result of Section 409A(a)(2)(B)(i) of the Code, then the payment of
such benefits shall not be made pursuant to the payment schedules provided
herein and instead the payment of such benefits shall be delayed or otherwise
restructured to the minimum extent necessary so that such benefits are not
subject to the provisions of Section 409A(a)(1) of the Code.

 

--------------------------------------------------------------------------------


 

SECTION 4.                            PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT.

 

Employee shall be required to continue compliance with his obligations under the
Employee Proprietary Information and Inventions Agreement with the Company that
Employee executed on December 10, 2000 (the “Proprietary Information
Agreement”), a copy of which is attached as Exhibit B.

 

SECTION 5.                            COMPANY POLICIES.

 

Employee shall be required to continue compliance with the Company’s employee
policies and procedures established by the Company from time to time.

 

Section 6.                                          ASSIGNABILITY.

 

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time. However, the parties
acknowledge that the availability of Employee to perform services and the
covenants provided by Employee hereunder are personal to Employee and have been
a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.

 


SECTION 7.         NOTICES.


 

All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:

 

If to the Company:

Alexandria Real Estate Equities, Inc.

 

385 E. Colorado Boulevard

 

Suite 299

 

Pasadena, CA 91101

 

Phone:  (626) 578 0777

 

 

If to Employee:

Dean Shigenaga

 

c/o Alexandria Real Estate Equities, Inc.

 

385 East Colorado Boulevard, Suite 299

 

Pasadena, CA 91101

 

Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.

 

--------------------------------------------------------------------------------


 

SECTION 8.        ARBITRATION.


 

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, shall be resolved to the fullest extent permitted by law
by final, binding and confidential arbitration, by a single arbitrator, in Los
Angeles, California, conducted by JAMS under the then applicable JAMS rules. By
agreeing to this arbitration procedure, both Employee and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall:  (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Employee or the Company would be entitled to seek
in a court of law. The Company shall pay all JAMS’ arbitration fees in excess of
the amount of court fees that would be required if the dispute were decided in a
court of law. Nothing in this Agreement is intended to prevent either Employee
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

 

SECTION 9.        MISCELLANEOUS.


 

9.1                               Entire Agreement. This Agreement, including
its exhibits, contains the full, complete, and exclusive embodiment of the
entire agreement of the parties with regard to the subject matter hereof and
supersedes all prior communications, representations, or agreements, oral or
written, including but not limited to the Offer Letter, and all negotiations and
communications between the parties relating to this Agreement. Employee has not
entered into this Agreement in reliance on any representations, written or oral,
other than those contained herein. Any ambiguity in this document shall not be
construed against either party as the drafter.

 

9.2                               Amendment. This Agreement may not be amended
or modified except by an instrument in writing duly executed by Employee and the
Company’s Chief Executive Officer.

 

9.3                               Applicable Law; Choice of Forum. This
Agreement has been made and executed under, and will be construed and
interpreted in accordance with, the laws of the State of California, without
regard to conflict of laws principles.

 

9.4                               Provisions Severable. Every provision of this
Agreement is intended to be severable from every other provision of this
Agreement. If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in whole or in part, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement; and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein except to the extent that such
provision may be construed and modified so as to render it valid, lawful, and
enforceable in a manner consistent with the intent of the parties to the extent
compatible with the applicable law as it shall then appear.

 

9.5                               Non-Waiver of Rights and Breaches. Any waiver
by a party of any breach of any provision of this Agreement will not be deemed
to be a waiver of any subsequent breach of that provision, or of any breach of
any other provision of this Agreement. No failure or delay in exercising any
right, power, or privilege granted to a party under any provision of this
Agreement will be deemed a waiver of that or any other right, power or
privilege. No single or partial exercise of any right, power

 

--------------------------------------------------------------------------------


 

or privilege granted to a party under any provision of this Agreement will
preclude any other or further exercise of that or any other right, power or
privilege.

 

9.6                               Headings. The headings of the Sections and
Paragraphs of this Agreement are inserted for ease of reference only, and will
have no effect in the construction or interpretation of this Agreement.

 

9.7                               Counterparts. This Agreement and any amendment
or supplement to this Agreement may be executed in two or more counterparts,
each of which will constitute an original but all of which will together
constitute a single instrument. Transmission by facsimile of an executed
counterpart signature page hereof by a party hereto shall constitute due
execution and delivery of this Agreement by such party.

 

9.8                               Indemnification. In addition to any rights to
indemnification to which Employee may be entitled under the Company’s Charter
and By-Laws, the Company shall indemnify Employee at all times during and after
Employee’s employment to the maximum extent permitted under Section 2-418 of the
General Corporation Law of the State of Maryland or any successor provision
thereof and any other applicable state law, and shall pay Employee’s expenses in
defending any civil or criminal action, suit, or proceeding in advance of the
final disposition of such action, suit, or proceeding, to the maximum extent
permitted under such applicable state laws.

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed on August 8, 2007, effective as of the Effective Date.

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

DEAN SHIGENAGA

 

 

 

By:

/s/ Joel S. Marcus

 

/s/ Dean Shigenaga

 

 

Joel S. Marcus

Dean Shigenaga

 

Chief Executive Officer

Chief Financial Officer

 

--------------------------------------------------------------------------------